DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 15, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0146255 (hereinafter “Ishikawa”).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1, 4, 5, 7, 9-12, 16, and 20-22, Ishikawa teaches a method for manufacturing an optical fibre ribbon (110A; Figs. 13A, 13B, 14), the method comprising: applying a matrix material (112A) along a longitudinal length of a plurality of optical fibres (111A), wherein the plurality of optical fibres along with the matrix material forms the optical fibre ribbon (Figs. 13A, 13B, 14); wherein optical fibre ribbon is one of a corrugated (Figs. 13A, 13B, 14; par. [0315]) bendable optical fibre ribbon (pars. [0136], [0150], [0166], [0212], [0213], [0232], [0328], [0419]).
The remaining limitations all appear to involve mere optimization of fiber diameter, ribbon thickness, ribbon height, or ribbon width. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the fiber diameter, ribbon thickness, ribbon height, and ribbon width of the optical fiber ribbon of Ishikawa, as set forth in the claimed invention. The motivation would have been to miniaturize the ribbon design as much as possible while maintaining desired optical and mechanical properties.
Regarding claims 3 and 15, Ishikawa teaches that each optical fibre of the plurality of optical fibres is colored optical fibre (par. [0122]).
Regarding claims 8 and 19, Ishikawa teaches that the matrix material may or may not occupy shape of the optical fibre ribbon, wherein shape of the matrix material is one of a grooved shape or a flat shape (Figs. 10, 11A, 11B, 13A, 13B, 14).

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of US 2021/0223475 (hereinafter “Mukasa”).
Ishikawa renders obvious the limitations of the respective base claims. Ishikawa does not teach that the diameter of the plurality of optical fibres has a tolerance of ±1 micrometer. Mukasa teaches that a diameter of a plurality of optical fibres has a tolerance of ±1 micrometer (par. [0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fibers of Ishikawa such that their dimeter has a tolerance of ±1 micrometer, as taught by Mikasa. The motivation would have been to improve design precision.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of US 2020/0278511 (hereinafter “Mays”).
Ishikawa renders obvious the limitations of the respective base claims. Ishikawa does not teach that the plurality of optical fibres is aligned at a pitch in range of about 150 micrometers to 250 micrometers. Mays teaches that a plurality of optical fibres is aligned at a pitch in range of about 150 micrometers to 250 micrometers (par. [0004]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fibers of Ishikawa such that they are aligned at a pitch in a range of about 150 micrometers to 250 micrometers, as taught by Mays. The motivation would have been to utilize a standard ribbon alignment (par. [0004]).




 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of US 2020/0064574 (hereinafter “Fallahmohammadi”).
Ishikawa renders obvious the limitations of the base claim 12. Ishikawa does not teach an intermittently bonded optical fiber ribbon. Fallahmohammadi teaches an intermittently bonded optical fiber ribbon (par. [0119]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the optical fiber ribbon of Ishikawa so as to be an intermittently bonded optical fiber ribbon, as taught by Fallahmohammadi. The motivation would have been to reduce costs (par. [0119]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883